Name: Commission Regulation (EC) NoÃ 1929/2004 of 5 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 6.11.2004 EN Official Journal of the European Union L 332/12 COMMISSION REGULATION (EC) No 1929/2004 of 5 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 November 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 5 November 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 56,5 204 67,4 999 62,0 0707 00 05 052 120,2 999 120,2 0709 90 70 052 80,5 204 58,5 999 69,5 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 51,3 528 27,1 624 93,2 999 57,2 0805 50 10 052 60,6 388 40,5 524 64,5 528 29,5 999 48,8 0806 10 10 052 92,5 400 220,7 508 263,7 624 179,5 999 189,1 0808 10 20, 0808 10 50, 0808 10 90 052 90,5 388 126,3 400 99,2 404 78,5 512 82,6 720 34,3 800 206,8 999 102,6 0808 20 50 052 112,5 720 48,0 999 80,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.